 1          I, Antwonne Dacus, declare as follows:

 2          1.      I am employed by Defendant Eventbrite, Inc. (“Eventbrite” or the “Company”) as

 3   its Content Operations Manager. I have been employed by Eventbrite since approximately June

 4   2011. I submit this Declaration in further support of Eventbrite’s Motion to Compel Arbitration

 5   (Eventbrite’s “Motion”). I incorporate by reference all statements in my prior Declaration, dated

 6   August 31, 2020. The statements in this Declaration are based on my personal knowledge,

 7   and/or a reasonable and diligent investigation of pertinent Eventbrite records and information. If

 8   called upon to do so, I could and would testify competently to the matters set forth below.

 9          2.      During my tenure with the Company, I (personally and/or through my direct

10   reports) have been responsible for inputting, publishing, and maintaining the content of

11   Eventbrite’s Terms of Service (“TOS”), among other duties.

12          3.      Eventbrite’s TOS governs all consumer transactions placed via Eventbrite’s

13   website, such as the purchase of credentials to third-party events. There is only one version of

14   the TOS in effect at any given time, and it applies to all consumer transactions irrespective of the

15   channel (desktop web, mobile web, or smartphone app) through which a user completes his or

16   her transaction. There is not one version of the TOS for transactions placed via desktop web,

17   another transactions via for mobile web, and a third for transactions via smartphone app.

18          4.      The content and substantive formatting (e.g., font, colors, and capitalization) of

19   the TOS are identical for all users regardless of the device on which they access or review the

20   TOS. For example, the TOS is substantively identical when displayed via a browser on a
21   desktop computer or a mobile device, scaled to the size, resolution, orientation, and other user
22   settings of the screen on which the TOS is displayed.
23          5.      Eventbrite’s TOS is part of the “Help Center” component of the Company’s
24   website.
25

26

27                                                    -1-
        DECLARATION OF ANTWONNE DACUS IN FURTHER SUPPORT OF EVENTBRITE, INC.’S SECOND MOTION TO COMPEL
28                                              ARBITRATION
                                          CASE NO. 3:20-CV-03698-WHO
 1            10.     As I stated previously, Exhibit I to my prior Declaration is a true and correct copy

 2   of Version 16 of the TOS as it was displayed to consumers via Eventbrite’s Help Center from

 3   March 11, 2019 to September 28, 2020.

 4            11.     I was asked by Eventbrite’s legal counsel to identify and make available any

 5   internal file(s) that dictate the content of Version 16 of the TOS. No such file exists within

 6   Eventbrite’s system, other than the marked-up document provided to my team by Eventbrite

 7   Legal as part of the process described above. Rather,                                       Version

 8   16 of Eventbrite’s TOS—including the fields into which I manually entered the new content

 9   provided to me by Legal—

10

11            12.     Because I could not provide that file to Eventbrite’s outside litigation counsel, I

12   delivered screenshots                                        depicting (a) all fields and content

13   within the Version 16 article, i.e., the text that is displayed to a user when they visit Eventbrite’s

14   Help Center as well as certain internal, non-public-facing notes, and (b) the “Version History”

15   for Version 16 confirming that that article was first published by me on March 11, 2019; was

16   revised by me and republished by me on May 10, 2019; 2 and remained as the operative version

17   of Eventbrite’s TOS until it was archived on September 28, 2020, when another member of my

18   team published Version 17 of the TOS.

19   //

20   //

21   //

22   //

23   2
              It is not uncommon in my experience that a Help Center article needs to be revised after
24   it is published, e.g., to fix a typo or correct a broken link. In such a case, the article is
     republished as the same version. Whenever substantive changes are made, however, the article
25   is published as a new version and the prior version is archived. Here, my May 10, 2019 edits to
     Version 16 were non-substantive corrections to links in an internal, non-public-facing portion of
26
     the article. They did not affect how the TOS was displayed to any person outside the Company.
27                                                      -3-
          DECLARATION OF ANTWONNE DACUS IN FURTHER SUPPORT OF EVENTBRITE, INC.’S SECOND MOTION TO COMPEL
28                                                ARBITRATION
                                            CASE NO. 3:20-CV-03698-WHO
 1            13.    True and correct copies of the screenshots I provided to counsel, which also

 2   depict the URLs from which each screenshot was taken, are attached hereto as Exhibits K and

 3   L, respectively.3

 4

 5            I declare under penalty of perjury that the foregoing is true and correct. Executed at

 6   Seattle, Washington.

 7   Dated:                                                  ________________________
 8                                                                 Antwonne Dacus

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   3
             The “Article Properties” sidebar in Exhibit K contains text reading “Last Modified By
24   Chase Hamby, 4/19/2021 10:40 AM[.]” To avoid any confusion, this refers to the time and date
     of the most recent edit to the most recent version of the TOS (Version 20). It does not refer to
25   any edit to Version 16 of the TOS. As set forth above, there have been no edits to any public-
     facing portion of Version 16 since I published that article to Eventbrite’s Help Center on March
26
     11, 2019.
27                                                     -4-
         DECLARATION OF ANTWONNE DACUS IN FURTHER SUPPORT OF EVENTBRITE, INC.’S SECOND MOTION TO COMPEL
28                                               ARBITRATION
                                           CASE NO. 3:20-CV-03698-WHO
